Citation Nr: 1230989	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  08-26 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma

ISSUES

1. Entitlement to service connection for a sinusitis and allergic rhinitis, to include as due to mercury exposure. 

2. Entitlement to service connection for migraine headaches, to include as due to mercury exposure or as secondary to sinusitis. 

3. Entitlement to service connection for a low back disability, to include as due to mercury exposure. 

4.  Entitlement to service connection for a skin disorder, to include tinea versicolor, and as due to mercury exposure. 


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1985 to February 1988. 

This case originally came before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction over the claims file is currently with the RO in Muskogee, Oklahoma. 

In November 2010, the Veteran testified at a hearing before the undersigned.  A transcript of the hearing is of record. 

In March 2011, the Board remanded these matters to the RO (via the Appeals Management Center (AMC)) for additional evidentiary development.  The case has now been returned to the Board for further appellate action.

The issue of entitlement to service connection for sinusitis and allergic rhinitis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The weight of the competent and credible evidence demonstrates that currently diagnosed disorders manifested by migraine headaches and lumbosacral degenerative disc disease (DDD) are less likely than not related to any event or incident during the Veteran's active duty service, to include mercury exposure.

2.  The Veteran is not competently or credibly diagnosed with a current skin disorder other than alopecia areata, to include tinea versicolor.  


CONCLUSIONS OF LAW

1.  The Veteran's migraine headache disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012).

2.  The Veteran's low back disability, currently manifested by lumbosacral DDD, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012).

3.  The Veteran does not have a current skin disorder, to include tinea versicolor, other than alopecia areata, that was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, regarding the duty to notify, the Veteran was sent a letter in December 2006 that provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  In light of the December 2006 letter, which was sent prior to the July 2007 rating decision on appeal, no further development is required with respect to the duty to notify.   

Next, as indicated, VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records, all pertinent pre-and post-service treatment records, and by providing an examination, when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished in this case, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In particular, the claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, her statements in support of the claim are of record, including testimony provided at a hearing before the undersigned.  

The Board has carefully reviewed these records and statements, but finds that they identify no available, pertinent evidence, such as additional medical records, that remains outstanding and needs to be obtained.  In this regard, the Board acknowledges that a VA examiner in May 2011 cited an August 2010 private (non-VA) treatment record provided by the Veteran.  According to the VA examiner, this treatment record referred to a low back injury treated by Occupational Medicine.  The Board observes that this August 2010 private treatment record is not currently associated with the claims file.  Remand is not necessary to attempt to obtain this record, however, as the VA examiner summarizes its contents, and his summary indicates that the record is only pertinent to the question of the present severity of the disability, which is not a material issue in dispute in this appeal.  Accordingly, remanding the claim to attempt to obtain this evidence would be an essentially redundant exercise and would result only in additional delay with no benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (noting that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

Otherwise, the Veteran was afforded VA examinations, as indicated, in May 2011 to address the medical issues raised in the appeal.  The Board finds that the VA examinations are adequate to decide the case because, as discussed below, they were based upon consideration of the Veteran's pertinent medical history, including her lay assertions and current complaints, and because they describe the claimed the claimed migraine headaches, low back disorder, and claimed skin disorder in detail sufficient to allow the Board to make a fully informed determination. Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  The Board finds no reason to remand for further examination.    

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duties in the development of the appeal.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board also finds that there was substantial compliance with the March 2011 Board remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to substantial compliance with a remand order.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to the internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

Specifically in this case, the Board directed the AMC/RO to arrange for the Veteran to undergo VA examinations to address the medical issues raised by the case.  As indicated, this was accomplished upon remand in May 2011.  The AMC/RO then readjudicated the matter in a May 2012 Supplemental Statement of the Case (SSOC), as directed by the Board.  For these reasons, the Board finds that there was substantial compliance with the March 2011 remand directives.  Accordingly, no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries, 22 Vet. App. at 104-05. 


II.  Analysis

The Veteran contends that service connection is warranted for migraine headaches, a low back disorder, and a skin disorder, to include tinea versicolor.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  
See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 
12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability.  In the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement of a "current disability" is satisfied if a disorder is diagnosed at the time a claim is filed or at any time during the pendency of the appeal; service connection may be awarded even though the disability resolves prior to adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  However, if chronicity in service is not established or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  Finally, certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

A Veteran bears the "'evidentiary burden' to establish all elements of his claim, including the nexus requirement."  Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009).  The Board's duty is to determine the probative value of all pertinent medical and lay evidence of record based on its credibility and competency, and then weigh that evidence regarding all material elements of a claim.  See 
38 U.S.C.A. § 7104(d); Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  A "veteran is given the 'benefit of the doubt' 'regarding any issue material' to the veteran's claim 'when there is an approximate balance of positive and negative evidence.'"  Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).

Thus, if there is conflicting medical evidence, the Board may not ignore or disregard any medical professional's opinion, but may favor one medical opinion over by providing an adequate statement of reasons or bases.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Willis v. Derwinski, 1 Vet. App. 66, 70 (1991).  
A medical opinion is most probative if it is factually accurate, fully articulated, and based on sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

In making all determinations, the Board must also fully consider the lay assertions of record.  If credible, competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  Thus, a layperson is competent to report on the onset and continuity of his symptomatology.  See Kahana, 24 Vet. App. at 438; Layno, 
6 Vet. App. at 470 (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, 
(2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana, 24 Vet. App. at 433; Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

In the present case, the Board finds after careful consideration that the weight of the more probative evidence is against the claims, for the following reasons.  

The Veteran contends that migraine headaches, a low back disorder, and a skin disorder had their onset during service, to particularly include as a result of mercury exposure.  She testified during her November 2010 Board hearing that she was exposed to mercury during service in two different ways.  First, she was exposed when the metal tip of a thermometer separated from the glass portion, which caused the mercury to release into her mouth and onto her hands.  Hr'g Tr. 4-5.  Second, she was a dental technician and, in this capacity, was exposed to mercury on a daily basis while handling amalgam capsules for dental fillings that contained mercury.  Hr'g Tr. 6.  

Her service treatment records (STRs) confirm treatment in April 1986 for possible mercury exposure.  She was seen initially after complaining of having a thermometer separate while she was pulling it out of her mouth, which caused the contents to release inside her mouth.  She explained on consultation that she felt a cold sensation in her mouth, but did not know if she swallowed any mercury.  She tried to spit most of it out, and did not actually see the remaining contents in her mouth or on her skin.  Physical examination at that time was normal, and it was explained to her that most thermometers contained alcohol fluid.  Nonetheless, she was advised of the symptoms secondary to mercury contamination and advised to go to the emergency room with any symptoms.  

Accordingly, she presented to the emergency room the next day in April 1986 with complaints of a throbbing left-sided headache (and other symptoms not at issue here).  She was advised to contact poison control, although it was noted that the amount of mercury exposure was insignificant and was not absorbed.  The assessment was viral syndrome; upper respiratory infection, and versicolor HF ("hair follicles").  

This evidence confirms that the Veteran had possible mercury exposure during service.  Many years after service, in July 2006, private laboratory testing results showed a mild increase in mercury level in her system.  Accordingly, the Board finds that it is as likely as not that the Veteran was exposed to mercury during service.  

Consequently, the remaining question before the Board is whether migraine headaches, a low back disorder, or a skin disorder had their onset during service, to particularly include as a result of her mercury exposure.  

Migraine Headaches

With regard to migraine headaches, the STRs first show complaints of headaches four days prior to her April 1986 mercury exposure.  Those headaches were treated as a symptom of "probable allergic rhinitis."  Then, two days following her mercury exposure, she sought follow-up for headaches.  It was noted at that time that migraines had been diagnosed in the emergency room, but had improved with medication.  The diagnosis was again viral syndrome.  Then in December 1987, she was once more treated for numerous symptoms, including headaches, which were attributed to an upper respiratory infection.  Finally, at her service separation in January 1988, a physical examination was "normal," and it was noted that she had "no ongoing medical problems noted."  The Board finds that this evidence shows headaches during service, but related to allergic or viral etiologies rather than mercury exposure.  Most significantly, the service separation examination is affirmative evidence establishing that headaches were not chronic during service.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (distinguishing an absence of evidence from substantive negative evidence).

The post-service evidence also establishes that it is less likely than not that migraine headaches were continuous after service.  In particular, the Veteran's STRs include an October 1990 Reserve physical examination, which shows that she denied a history of frequent or severe headaches.  Physical examination at that time was "normal."  The next evidence of headaches begins with private treatment records from April 2000. Although the Veteran maintains that symptoms of headaches were continuous after service, this evidence, particularly the October 1990 Reserve physical examination, is contemporaneous evidence where the Veteran affirmatively denied such symptoms after service.  Accordingly, her own testimony is noncredible evidence supporting the appeal in this regard.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In any event, the Veteran's primary contention is that migraine headaches are due to her mercury exposure during service. 

On this question, the evidence includes a private (non-VA) treatment note from July 2006 reflecting her complaints of headaches for 20 years.  She expressed concern about the headaches because a thermometer had broken in her mouth during service.  She indicated that she had swallowed some mercury, and had had headaches "on and off around that time as well as lately and presently as well."  She was unclear if there was any relation whatsoever.  The assessment was chronic headache with occasional facial neuropathy sensations, and possible mercury exposure in past.  The Board notes that this treatment note does not express an opinion regarding the relationship between the headaches and the noted history of possible mercury exposure.  Accordingly, this July 2006 private treatment note is not directly pertinent evidence addressing this question.  

Similarly, an August 2006 VA treatment note reflects the Veteran's complaints of mercury poisoning and migraines.  The pertinent assessment was "?mercury poisoning," and  migraines with history of memory loss.  As with the July 2006 private treatment note, this August 2006 VA treatment note does not etiologically relate the history of mercury exposure to migraines.  Accordingly, it provides no probative weight on this question.  

Next, the evidence before the Board includes ongoing outpatient treatment notes from a private treatment provider from April 2009 through February 2010.  These treatment notes, particularly in June 2009 and August 2009, reflect the Veteran's complaints of headaches.  They also document where asked how it was "caused or how it happened" to have been in service or due to injury during service.  The assessment was muscle tension headaches versus migraine headaches.  The Board notes that these treatment records reflect the Veteran's own statements attributing her headaches to service.  The examining physician did not provide any opinion either accepting or rejecting the Veteran's statements, and such mere transcriptions of the Veteran's lay history, where unenhanced by any additional medical comment by the transcriber, are of no probative value on the question of causation.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (explaining that a bare transcription of a lay history is not transformed into competent medical evidence merely because the transcriber happens to be a medical professional); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) and Elkins v. Brown, 5 Vet. App. 474, 478 (1993).

In connection with the instant appeal, the Veteran underwent a VA examination in May 2011.  The Veteran gave a history of migraine headaches since service, although the VA examiner noted that she could not be exact in terms of when the headaches began.  After the clinical interview and examination, the VA examiner diagnosed the Veteran with migraine headaches with aura.  With regard to the etiology of the disorder, the VA examiner opined that it is less likely than not that the current migraines are caused or aggravated by any incident during service, including mercury exposure.  The VA examiner reasoned that the Veteran's STRs showed possible mercury exposure in April 1986, but mercury exposure has not been related etiologically to migraine headache according to research performed and published in peer-reviewed journals.  Furthermore, the VA examiner reasoned, the service separation examination was negative for headaches.  

The Board finds that the May 2011 VA examiner's opinion is highly probative evidence weighing against the claim.  First, the VA examiner was fully and accurately aware of the pertinent medical history, including the Veteran's mercury exposure during service.  Moreover, the VA examiner gave a clear and unequivocal opinion, which was supported a reasoned explanation.  The Board finds particularly persuasive that the VA examiner researched the peer-reviewed journals on the subject, but found no support for the conclusion that migraines are related to mercury exposure.  This degree of research shows that the VA examiner carefully considered the matter, but nonetheless reached an unfavorable conclusion.  The VA examiner's opinion is, in other words, factually accurate, fully articulated, and based on sound reasoning.  Consequently, it is found to have significant probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.    

Contradicting the May 2011 VA examiner's opinion, the Veteran testified at her Board hearing that she had done extensive internet research, which established that her migraines are a direct result of mercury exposure.  Hr'g Tr. 4.  In support of her appeal, she submitted a Wikipedia article, which identifies headaches as a symptom of acute inhalation of high concentrations of mercury.  The Board notes this Wikipedia does not identify migraine headaches as a chronic residual of such exposure.  Moreover, it states that dental amalgam is a source of low-level exposure to mercury, but no scientific evidence links it as a cause of clinically significant toxic events, except for rare local hypersensitivity reaction, and it poses no personal health risk.  Thus, this Wikipedia article does not directly support her theory.  More importantly, Wikipedia is not recognized as an authoritative source of medical knowledge.  See, e.g., Fox v. Shinseki, No. 07-3797, n.1, 2010 WL 529457  (Vet. App. 2010) (nonprecedential) (advising counsel to utilize a more authoritative sources then Wikipedia in the future); see also Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (noting that a nonprecedential decision of the Court, while not binding, "may be cited or relied upon, however, for any persuasiveness or reasoning it contains.").  Accordingly, it is unpersuasive evidence.  See 38 C.F.R. 
§ 3.159(a)(1) ("Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises. It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.").  

The Board notes that the Veteran has not otherwise identified or submitted any specific research articles identify migraine headaches as a chronic residual of mercury exposure, although provided substantial opportunity to do so.   Accordingly, the Board is unable to make a determination regarding the accuracy of her testimony indicating such.  Regardless of the credibility of her assertions, her own generalized statements summarizing her internet research are found to have no probative weight supporting the appeal, particularly due to the highly complex medical nature of the issue of mercury poisoning.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.

In this regard, the Veteran has a medical background as a dental technician.  However, her background does not establish a history of medical training or expertise necessary to indicate a competency to make an informed opinion on the central question at issue here.  In other words, the etiological relationship between migraine headaches and mercury exposure is not a medical issue capable of lay observation, and it is not the type of medical question shown to be within the competency of a dental technician.  See 38 C.F.R. § 3.159(a)(1) ("Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions."). 

Moreover, the May 2011 VA examiner's opinion, as cited above, contradicts the Veteran's assertion that research establishes migraines as a direct result of mercury exposure.  Consequently, her testimony, even if assigned some minimal probative value, is nevertheless outweighed by the highly probative evidence May 2011 VA examiner's opinion.  See Jandreau, 492 F.3d 1372; Nieves-Rodriguez, 22 Vet. App. at 304.  

For these reasons, the Board finds that the weight of the evidence shows that it is less likely than not that the Veteran's current migraine headaches are due to any event or circumstance of her active service, to include mercury exposure.  Accordingly, the weight of the evidence is against the Veteran's claim of service connection for migraine headaches.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

As a final matter, the Board notes that some evidence, such as a July 2004 private treatment note, indicates that the Veteran may experience headaches as a symptom of sinusitis.  The May 2011 VA examiner addressed this issue and concluded that it is less likely than not that the Veteran's current migraines are caused or aggravated by sinusitis.  The VA examiner reasoned that the Veteran denied having headaches temporally related to sinus symptoms to any extent; she could not be exact in terms of headache onset; and her service separation examination is negative for headaches.  

Despite the VA examiner's assessment, the Board notes that the issue of entitlement to service connection for sinusitis and rhinitis is being remanded below for further development.  Consequently, should service connection subsequently be granted for sinusitis and rhinitis, the question of whether headaches are a symptom of that disorder is more appropriately reserved for the time when an initial disability rating is assigned for the disorder.  See, e.g., 38 C.F.R. § 4.97, General Rating Formula for Sinusitis (DCs 6510 through 6514) (identifying headaches as a symptom of sinusitis).  The Board is not making a preliminary judgment on this question.  See Boggs v. Peake, 520 F.3d 1330, 1335 (Fed. Cir. 2008) (explaining that "the appropriate time to consider the veteran's symptoms is when determining the amount of compensation to which the veteran is entitled."); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); see, also, Ferenc v. Nicholson, 20 Vet. App. 58, 62-63 (2006) (finding that that "compensation" is a distinct legal term from both "rating" and "service connection". . . Congress has created a clear distinction between these terms").

Low Back

With regard to the low back, the STRs reflect several pertinent entries.  First, the Veteran sought treatment in November 1986, several months after the April 1986 mercury exposure, with complaints related to a fall injury.  This injury, which involved the Veteran slipping and falling on a wet deck, was noted to have caused delayed pain to the low back, initially involving only a hurt left knee.  

Thereafter, in February 1987, the Veteran was treated for symptoms of contusion to the left flank and left knee.  She was also treated in January 1988 for lower back pain worse after taking a nap during lunch.  The Board notes that the initial  notation was "stra," but this notation was marked out and replaced by "r[ule-]o[ut] kidney infection.  (The Board, in its lay capacity, is unable to make any speculative inferences regarding the notation "stra".  See Kahana, 24 Vet. App. at 435 (the Board may permissibly draw 'inference[s] based on the evidence' as long as any inference resulting in a medical determination is independent and cited).)  

Finally, the January 1988 service separation examination contains no notation regarding the clinical evaluation of the spine.  However, it is specifically noted that the Veteran had "no ongoing medical problems noted."  

Thus, as with the claimed headaches, the STRs show isolated treatment for complaints of low back pain during service, but the service separation examination is affirmative evidence establishing that low back pain was not chronic during service.  See Buczynski, 24 Vet. App. at 224.

The post-service evidence also establishes that it is less likely than not that the low back pain was continuous after service.  In particular, the October 1990 Reserve physical examination, cited above, shows that the Veteran affirmatively denied a history of recurrent back pain, and physical examination at that time was "normal."  Accordingly, although the Veteran now maintains that her back pain was continuous after service, this October 1990 Reserve physical examination is contemporaneous evidence affirmatively showing that such symptoms were not continuous after service.  Accordingly, her own testimony, when viewed in conjunction with other pertinent evidence of record, is not credible evidence supporting the appeal in this regard.  See Buchana , 451 F.3d at 1337.  

The next objective evidence of back pain after service appears in a February 2001 private treatment note.  The assessment at that time was atypical chest pain.  The Veteran also had treatment in May 2001, for abdominal discomfort radiating to the back.  She had similar complaints in November 2001, at which time a diagnosis of thoracic musculoskeletal pain and paravertebral spasm was made.  She was also treated in November 2004 for back pain related to the flu.  

The Veteran then had private treatment in June 2006.  Importantly, the Veteran gave a history of left-sided back pain, which she thought might be related to a car accident some time ago, but the pain had been very active more recently with yoga and racquet ball.  The Veteran noted that the most recent precipitating event involved slamming into a wall during a racquetball match four months prior.  It was noted that this had occurred several times previously.  The diagnosis was acute persistent lumbosacral strain with secondary spasm.  The Board finds that this treatment record is significant, because it shows that the Veteran attributed the onset of her back pain to a post-service car accident rather than any incident during service.  

The Veteran also presented to VA in October 2006 with complaints of back pain since a back injury in 1980.  The Board observes that 1980 was prior to the Veteran's entrance into active service in February 1985.  (Although this notation may represent a typographical error, the Board is unable to make any speculative inferences regarding the transcriber's intention.  See Kahana, 24 Vet. App. at 433, 438.)  In either event, X-rays taken at that time demonstrated transitional L5 vertebral body; spina bifida occulta at L5; normal alignment; and disc spaces well-maintained.  The radiologist's assessment was unremarkable lumbar spine examination.  

The Veteran also sought treatment at VA in August 2007 and October 2007 for complaints of chronic low back pain for 20 years with a history of symptoms secondary to a fall on her back.  It was noted that she had a history of similar prior exacerbations, which had all resolved.  Diagnostic testing in August 2007, particularly a magnetic resonance imaging scan (MRI), showed degenerative changes with moderate right neuroforaminal narrowing at L4-5 and mild left neuroforaminal narrowing at L5-S1; and a central and left paracentral disc bulge at L5-S1.  On neurological evaluation in October 2007, the assessment was chronic low back pain worsening "e/o" [acronym not defined] with mild weakness, most likely due to multiple radiculopathies, as e/o MRI due to degenerative changes.  At the VA emergency room in April 2008, it was also suspected that stress was causing muscle spasms in the back.   

Further treatment at VA in August 2008 similarly reflects complaints of lumbar radiculopathy since a 1986 fall injury.  Similarly, private treatment records from April 2009 through February 2009 show complaints of back pain, which the Veteran attributed to a "military injury." 

These post-service treatment records reflect the Veteran's ongoing complaints of low back pain since service.  Again, such statements are noncredible evidence establishing a continuity of symptomatology in light of the contemporaneous evidence shortly after service showing a negative history of recurrent back pain.  Moreover, the post-service treatment records simply transcribe the Veteran's lay history, but are unenhanced by any additional medical comment by the transcriber.  Thus, they are of no probative value on the central question of causation.  See LeShore, 8 Vet. App. at 409 (noting that a physician may provide competent testimony based on lay history when he "filter[s], enhance [s], or add[s] medico-evidentiary value to the lay history through [his] medical expertise").

In connection with the instant appeal, the Veteran underwent a VA examination in May 2011.  At the examination, the Veteran gave a history of periodic low back pain during service after falling on her back in November 1986.  Her pain worsened over the years up to present.  The VA examiner also reviewed the evidence, including an August 2010 treatment note showing medication for a low back injury.  Based on the examination results, the VA examiner diagnosed the Veteran with lumbosacral DDD.  With regard to the likely etiology of the disorder, the VA examiner opined that it is less likely than not that the low back disability is etiologically related to any incident of active service.  The VA examiner reasoned that the STRs showed possible mercury exposure in April 1986, but mercury exposure had not been related etiologically to lumbosacral DDD according to research performed and published in peer-reviewed journals.  Additionally, according to the VA examiner, the Veteran had a back injury in November 1986, which was evaluated and treated at that time, but the STRs are then silent for any recurrence of low back pain.  The VA examiner also found significant that the medical records after the Veteran's service discharge are silent until seen at VA.  Therefore, the VA examiner found that there is a lack of a link between the in-service incident and the injury.  The VA examiner also concluded that there is no evidence that a chronicity of the low back condition developed during service or in the year following service separation.  

The Board finds that the VA examiner's opinion is highly persuasive evidence weighing against the claim.  First, the VA examiner relied on an accurate history.  Of note in this regard, the VA examiner acknowledged the in-service mercury exposure and low back injury in November 1986.  Thus, the VA examiner was fully informed of the factual premise of the Veteran's claim.  The VA examiner also provided a clear and unequivocal opinion addressing each theory of entitlement and supported by a reasoned explanation.  

The Board recognizes that the May 2011 VA examiner relied on a lack of documented treatment during service and after service, contradicts the Veteran's current statements.  Generally, an absence of contemporaneous documented evidence, as a matter of law, is not to be considered substantive negative evidence.  See Kahana, 24 Vet. App. 428; Buczynski v. Shinseki, 24 Vet. App. 221, 223-24 (2011).  

Here, however, the VA examiner's reasoning is not inadequate in this regard.  To the contrary, the VA examiner did not impermissibly rely on a lack of documented symptoms during service, as the STRs, as noted above, show a normal clinical evaluation at service separation and that the Veteran affirmatively denied a history of recurrent back pain upon physical examination for Reserve service in October 1990.  Moreover, the Veteran's own statements giving a history of continuous post-service symptomatology are noncredible, as explained above.  

Accordingly, the May 2011 VA examination represents a fully articulated opinion with clear conclusions based on an accurate factual basis and supported by a reasoned explanation.  It is therefore highly persuasive evidence weighing against the claim.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

Contradicting the May 2011 VA examiner's opinion is the Veteran's own opinion relating her low back pain to service.  The Veteran testified at her Board hearing that her own internet research supports an etiological relationship between mercury exposure during service and her current low back pain.  She explained that this research shows that a heavy metal can affect neurologic systems, so she feels her back was worsened by her mercury exposure.  Hr'g Tr. 12.  The Board observes that, as previously explained above in the context of the claimed migraine headaches, the Veteran's own testimony in this regard is not probative evidence supporting the appeal due to the lack of reliability of her statements, and due to the highly complex medical nature of the question of causation, which is outside the competency of her training and background.  Accordingly, her statements are outweighed by the May 2011 VA examiner's opinion.  See id.; Jandreau, 492 F.3d 1372.  

For these reasons, the Board finds that the evidence of record is not in a state of relative equipoise in establishing that a current low back disorder is at least as likely as not due to any event or circumstance of her active duty service, to include mercury exposure or a fall in November 1986.  Thus, the claim must be denied.  See 38 C.F.R. §§ 3.303, 3.304; Fagan, 573 F.3d at 1287-88.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, that doctrine is not applicable where, as here, there is not an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).  

Skin Disorder

With regard to a skin disorder, the Board notes as an initial matter that the Veteran was previously granted service connection for a skin disorder manifested by alopecia areata.  That issue is not now on appeal before the Board.  Accordingly, the instant claim of service connection involves a skin disorder other than alopecia areata.  See DeLisio v. Shinseki, 25 Vet. App. 45, 53 (2011); Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); Clemons v. Shinseki, 23 Vet. App. 1 (2009).   

With regard to a skin disorder other than alopecia areata, the STRs show treatment in October 1986, November 1986, and January 1988 for symptoms of tinea versicolor, which was manifested by complaints of a rash on the abdomen involving symptoms of faint hypopigmented macular mottling over anterior abdomen.  

Despite this documented treatment during service, the January 1988 service separation examination resulted in a "normal" clinical skin evaluation, except for (the already service-connected) alopecia on scalp.  And, again, the separation examiner found that the Veteran had "no ongoing medical problems noted."   Accordingly, the STRs show isolated treatment for tinea versicolor during service, but the service separation examination affirmatively establishes that this was not chronic during service.  See Buczynski, 24 Vet. App. at 224.

Also weighing against the claim, the post-service evidence shows that the Veteran has not been diagnosed with a skin disorder other than alopecia areata, to particularly include tinea versicolor, at any point during the pendency of the instant appeal.  See McClain, 21 Vet. App. at 321(noting that requirement of a "current disability" is satisfied if a disorder is diagnosed at the time a claim is filed or at any time during the pendency of the appeal; service connection may be awarded even though the disability resolves prior to adjudication of the claim).  As indicated, the Veteran filed her instant claim of entitlement to service connection in December 2006.  

For sake of reference, the Board notes that the Veteran was treated several years earlier, as reflect in October 2004 treatment records, for complaints of a seat belt injury to the anterior chest during a motor vehicle accident that year, which resulted in chest discomfort.  Also, immediately prior to the instant period of appellate review, the evidence of record reflects treatment in July 2006 and September 2006 for complaints of a several month history of a rash on the chest.  The assessment in July 2006 was rash on chest, possible vasculitis versus inflammatory.  The September 2006 treatment note documents that her symptoms were treated with topical fungus medication, but with "no help."  

Since December 2006, the medical records show treatment for alopecia areata only.  The ongoing VA outpatient treatment records, including in October 2007, affirmatively show that she denied any other skin symptoms.  

Then, in connection with the instant appeal, the Veteran underwent a VA examination in May 2011.  The VA examiner found that the Veteran had a blanchable, quarter-sized, pale red, asymptomatic patch on her right mid-chest, which the Veteran felt was recalcitrant tinea versicolor.  The VA examiner commented that this red patch is mentioned on examination in 2006.  At that time, it was treated with medication apparently without effect.  The examiner also found in the Veteran's chart that she received trauma to her chest from her seat belt during a car accident in 2004.  The VA examiner observed that "I suspect that the red patch is due to the seat belt injury.  It is definitely not tinea versicolor."  The VA examiner, accordingly, diagnosed the Veteran with tinea versicolor, resolved.  The VA examiner then opined that neither the past tinea versicolor nor the current red patch is related to mercury exposure.  The VA examiner explained that tinea versicolor is a fungus transmissible person to person, and easily treated, although some people are susceptible to recurrences.  The VA examiner made clear that the Veteran was clear of tinea at the time of the instant examination.  

This evidence, in summary, confirms that the Veteran is not diagnosed with any skin disorder other than alopecia areata at any time during the period of appellate review beginning in December 2006.  By comparison, the Veteran testified at her November 2010 Board hearing that she continues to have breakouts lasting five or six months, usually beginning at the same time each year beginning in the fall through the winter months.  Hr'g Tr. 10.  The Board observes that the objective evidence of record directly contradicts her testimony, as it reflects examinations throughout all times of the year, including, as noted above, in October 2007, but shows no such symptoms.  Thus, her own statements are noncredible evidence of a diagnosis.  See Dalton, 21 Vet. App. at 36.  

In light of the foregoing, the evidence is not at least in a state of relative equipoise in showing a current diagnosis of a skin disorder other than tinea areata, such as tinea versicolor.  Thus, the claim must be denied.  See 38 C.F.R. §§ 3.303, 3.304; Brammer, 3 Vet. App. at 225; McClain, 21 Vet. App. at 321; see also Fagan, 573 F.3d at 1287-88.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, that doctrine is not applicable where, as here, there is not an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).  


	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for migraine headaches is denied.  

Service connection for a low back disorder, presently manifested by lumbosacral degenerative disc disease is denied.  

Service connection for a skin disorder, other than alopecia areata, to include tinea versicolor, is denied.  


REMAND

Upon review, the Board finds that the claim of service connection for sinusitis and allergic rhinitis must be remanded for further development. 

The Board previously remanded the claim in March 2011 to afford the Veteran an opportunity to undergo a VA examination.  The Board requested that the VA examiner provide an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that any present currently sinusitis and/or allergic rhinitis is etiologically related to any incident of the Veteran's active duty service, including the in-service findings of sinusitis and allergic rhinitis in April 1986 and June 1987. 

Upon remand, a VA examination was performed in May 2011.  The VA examiner's assessment was that the Veteran currently has complaints of frequent respiratory tract infections, which "possibly may represent sinusitis."  The VA examiner commented that "I do not believe that these episodes are related to the possible diagnosis of sinusitis in 1987."

A remand by the Board confers upon an appellant, as a matter of law, the right to substantial compliance with all remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to the internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999).  Where the remand orders of the Board were not complied with, the Board itself errs in failing to insure compliance.  Stegall, 11 Vet. App. at 271.

Here, the Board finds that the May 2011 VA examination does not substantially comply with the March 2011 remand directives.  Specifically, the VA examiner provided a speculative and equivocal opinion, which does not satisfy the Board's request for an opinion as to whether any current sinusitis and/or rhinitis disorder is "at least as likely as not" related to service.  

Accordingly, the issue must be remanded to ensure substantial compliance with the Board's March 2011 remand directives.    
  
Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo an appropriate VA examination(s) to determine the nature and likely etiology of the claimed sinusitis and rhinitis.  

A copy of this remand and all relevant medical records should be made available to the examiner - such records must be made available to the examiner either in the Virtual VA eFolder, or, if the eFolder is not available (such as if the examiner has no access to Virtual VA), then via paper copies that are printed out for the examiner.  

The examiner is asked to confirm that all paper and electronic records were available for review. 

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions, and also undertake any indicated studies.  Then, based on the record review and examination results, the examiner is requested to provide a current diagnosis and specifically indicate whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that a current sinusitis and/or rhinitis disorder, if found, had its onset during service, became manifest within a one-year period of her discharge from service, or is otherwise causally related to any event or circumstance of his active service, to include mercury exposure.  

If the examiner determines that sinusitis and/or rhinitis is allergic in origin, the examiner is asked to indicate whether the disorder represents a chronic disability as opposed to acute allergic manifestations subsiding on the absence of or removal of the allergen, healing without residuals.

For purposes of making this determination, the examiner should accept as true that the Veteran was exposed to mercury during service.  The examiner is also asked to carefully consider the Veteran's own assertions, including her statements indicating a continuity of symptoms since service.  The examiner is asked to discuss whether the Veteran's report of chronology/continuity of symptoms and her history are consistent with the nature of the current diagnosis.  

It is essential that the examiner offer a detailed explanation discussing why and how all conclusions and opinions were reached.  This discussion should include reference to specific evidence in the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's lay assertions, as appropriate.  If the examiner determines that an opinion relating a current disorder to service would be speculative, s/he must clearly explain the reasons supporting this conclusion.  

2.  After completing the requested actions, and any additional notification and/or development warranted by the record, readjudicate the remanded the issue of entitlement to service connection for sinusitis and allergic rhinitis, to include as due to mercury exposure, with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative, if any, an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran should be afforded the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Paul Sorisio
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


